Case 1:17-cr-00010-SPW Document 98 Filed 06/25/20 Page 1 of 3

FILED

 

JUN 25 2020
Clerk, U S District Court
IN THE UNITED STATES DISTRICT COURT District Of Montana
FOR THE DISTRICT OF MONTANA Billings
BILLINGS DIVISION
UNITED STATES OF AMERICA, | CR 17-10-BLG-SPW
Plaintiff,
ORDER RE DEFENDANT’S
VS. MOTION IN LIMINE TO
EXCLUDE ALLEGED CO- |
GREGORY REX WILSON, CONSPIRATOR STATEMENTS
Defendant.

 

 

Before the Court is Defendant Gregory Rex Wilson’s motion in limine (Doc.
72) to exclude evidence of extrajudicial co-conspirator statements from introduction
at trial, currently set for August 10, 2020. The Government intends to introduce the
statements under the hearsay exception found in Federal Rule of Evidence
801(d)(2)(E). To do so, the Government must first satisfy its burden of
demonstrating, by a preponderance of the evidence, that (1) a conspiracy involving
Wilson existed at the time the statements were made, and (2) that the statements
were made in furtherance of that conspiracy. Bourjaily v. United States, 483 U.S.

171, 175 (1987); United States v. Silverman, 861 F.2d'571, 576 (9th Cir. 1988). This
1
Case 1:17-cr-00010-SPW Document 98 Filed 06/25/20 Page 2 of 3

burden cannot be satisfied by the existence of the statements alone, but requires some
additional, “fairly incriminating” evidence to corroborate the statements. Silverman,
861 F.2d at 578. Wilson argues this “fairly incriminating” evidence does not exist
and requests a hearing where the Government must introduce the evidence it believes
satisfies the burden.

The Government responds that it is confident it can provide this additional
evidence but considers a hearing before trial unnecessary and overly burdensome to
several witnesses the Government plans to use to demonstrate the conspiracy.
Instead, the Government intends to request a sidebar during trial and move for the
admission of the statements. As the Government carries the burden in this matter
and no special hearing is required by the Rule, the Court will deny Wilson’s request
for the hearing and await the Government’s sidebar motion before making a

determination on the admissibility of the offered statements.

IT IS HEREBY ORDERED that Wilson’s request for a special hearing on
the admissibility of the co-conspirator statements is DENIED.

IT IS FURTHER ORDERED THAT the Court RESERVES ruling on the
merits of Wilson’s motion in limine to exclude alleged co-conspirator statements

(Doc. 72) in anticipation of the Government’s motion.
Case 1:17-cr-00010-SPW Document 98 Filed 06/25/20 Page 3 of 3

The Clerk of Court shall notify the parties of this Order.

. —/
DATED this _.Z$ day of June, 2020.

‘SUSAN P. WATTERS
United States District Judge
